

117 S2259 IS: Resilient Schools Act of 2021 
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2259IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Education to establish a Climate Change Resilience Program, and for other purposes. 1.Short titleThis Act may be cited as the Resilient Schools Act of 2021 .2.FindingsCongress makes the following findings:(1)The climate crisis is a current and future danger, and will affect students’ learning opportunities if schools are not resilient to climate disasters.(2)In order to create a conducive learning environment, schools will need to be resilient to current and future climate disasters.(3)Students who live in communities that are most at risk to climate disasters are at higher risk of losing school days to those disasters.(4)Students need climate-disaster safe buildings to ensure that they are able to keep learning in the face of climate disasters.(5)School resiliency provides an opportunity to create broader climate resiliency in the surrounding community.(6)Public schools, more so than any other widely dispersed institution in the United States, lie within frontline communities, low-income communities, and communities of color.3.DefinitionsIn this Act:(1)Climate justiceThe term climate justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of policies and projects to ensure that each person enjoys the same degree of protection from the adverse effects of climate change.(2)Community resiliency centerThe term community resiliency center means a center that provides community resources and improves disaster preparedness, response, or recovery in the community and—(A)may conduct, or provide space for, targeted activities such as helping reach community members not well-served by existing resources or preparedness programs, and serving as a shelter or communications center in emergencies, distributing food, energy and other basic needs during or after a disaster, and enabling faster recovery through connecting community members with services; and(B)may distribute food, energy, or other basic needs on an ongoing basis. (3)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all people, regardless of race, color, culture, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that each person enjoys—(A)the same degree of protection from environmental and health hazards; and(B)equal access to any Federal agency action on justice issues related to the environment in order to have a healthy environment in which to live, learn, work, and recreate.(4)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects as compared to other communities.(5)Local educational agency; state educational agencyThe terms local educational agency and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code.(7)SecretaryThe term Secretary means the Secretary of Education.4.Climate change resiliency programThe Secretary shall establish a Climate Change Resiliency Program to—(1)increase the resiliency of the United States public school system during—(A)climate change-related events and natural disasters, including extreme weather events, droughts, hurricanes, coastal and inland flooding, sea level rise, increased storm surge, wildfires, mudslides, extreme temperatures, tornadoes, earthquakes, and volcanos; and(B)public health crises;(2)increase the ability of the United States public school system to advance climate justice and environmental justice by serving as community resiliency centers; (3)build partnerships among local businesses, labor unions, apprenticeship programs, nonprofit organizations, and educators to facilitate applied STEM and social science learning opportunities related to climate resiliency for students and create local jobs; and(4)prioritize public educational institutions as centers of innovation and pathways to green collar jobs through investments in vocational and technical education in public schools that connect to labor organization apprenticeships and other high-road jobs. 5.Grant program(a)In generalAs part of the Climate Change Resiliency Program established under section 4, the Secretary shall establish a program to make grants to State educational agencies, in partnership with local educational agencies and local nonprofit organizations, for the development and implementation of Statewide, regional, or local climate resiliency plans or climate resiliency projects for kindergarten through grade 12 public schools, with the aim of enabling public schools to serve as community resiliency centers.(b)Climate resiliency plans and projects Each climate resiliency plan or climate resiliency project under subsection (a) shall include 1 or more of the following depending on the needs of the schools and surrounding communities to be served:(1)Improvements to school buildings and grounds, including projects such as—(A)securing and insulating the school envelope, ensuring that the school building can maintain a habitable temperature, and avoid catastrophic damage during climate disasters and power outages;(B)improving air conditioning, monitoring, and purifying via installation of high-efficiency heat pumps that provide both cooling and heating, air purifiers, air filtration systems, and air quality monitoring systems integrated with energy systems and energy efficiency considerations in preparation for future natural hazards and public health crises such as wildfire, smog, extreme heat events, and pandemics;(C)providing integrated solutions that combine any measures related to efficiency, temperature control, air quality, toxic substance remediation, energy storage, and renewable energy;(D)installing on-site distributed generation that combines energy efficient devices, energy storage, and renewable energy to allow the school to access essential energy during power outages and optimize use of on-site and off-site energy sources for emissions reductions;(E)upgrading school kitchen facilities to support the preparation of scratch-cooked student meals that use whole ingredients and are rich in fruits, vegetables, legumes, and whole grains; (F)projects that generate and maintain publicly accessibly integrated sustainability data and building management platforms;(G)improving walkability and accessibility on school grounds and in school buildings; and(H)acquiring relevant disaster response equipment and carrying out disaster response training. (2)Green infrastructure projects and projects to increase food supply resiliency, such as—(A)wetlands, drainage ponds, and any other green infrastructure to protect schools from projected severe effects with respect to extreme weather, natural disasters, or climate change-related events, including sea-level rise, flooding, and increased risk of wildfire;(B)green rooftops, walls, and indoor plantings, particularly those that can provide temperature management and air quality improvements;(C)tree plantings and green playgrounds that, at appropriate times, can act as a green space for the community;(D)community gardens that may be used by the school to provide healthy food for students or by the community to provide healthy food for community residents;(E)procurement of local, organic, and sustainably-produced food, including a focus on healthy, plant-based options; and (F)large scale food composting operations, and other projects to reduce single-use plastic and promote zero-waste options. (3)Projects to enable remote learning in the event that a school building is unusable due to a natural disaster, climate- or climate-change related event, severe weather, or infectious disease outbreaks.(4)Projects for climate resiliency education, including STEM and social science education and career preparation, such as projects that combine upgrades to school buildings and grounds with career and technical education opportunities. (5)Any other type of plan or project carried out by the State educational agency that the Secretary determines will increase the resiliency of a school or school infrastructure provided, operated, or owned by the State educational agency with respect to the events described in section 4(1).(c)PriorityThe Secretary shall develop metrics to evaluate grant applications and give priority to applications for climate resiliency plans or climate resiliency projects that focus on improving schools in neighborhoods that experience low air quality, lack green space and healthy food, bear higher cumulative pollution burdens, or are at high risk of experiencing the adverse effects of climate change.(d)ComponentsThe Secretary, directly or through partnerships with States and nonprofit organization, shall provide technical assistance to support grantees in developing and implementing climate resiliency plans or climate resiliency projects that—(1)provide hands-on education and applied STEM and social science learning opportunities to students;(2)demonstrate a commitment to provide job training, apprenticeship programs, and contracting opportunities to residents and small businesses owned by residents of the community that the school serves;(3)identify and further community priority actions and conduct robust community engagement;(4)utilize climate change data for a proactive solutions;(5)employ nature-based solutions that focus on protection, restoration, or management of ecological systems to safeguard public health, provide clean air and water, increase natural hazard resilience, and sequester carbon;(6)increase equitable outcomes for and support strong partnerships with environmental justice communities and climate vulnerable populations;(7)achieve broad and multiple community benefits; and(8)monitor project success and maintaining the project into the future.(e)Existing initiativesThe Secretary may encourage and give priority to climate resiliency plans or climate resiliency projects that integrate with and inform existing sustainability initiatives, such as the Department of Education Green Ribbon Schools program.(f)Environmental healthThe Secretary may develop and encourage metrics to support consistent reporting of environmental health best practices and other outcomes.(g)Coordination with Environmental Protection AgencyThe Secretary shall coordinate with the Administrator of the Environmental Protection Agency to provide technical guidance or assistance to State educational agencies in designing and carrying out climate resiliency plans or climate resiliency projects funded by the grant program as they relate to healthy schools.(h)Coordination with department of energyThe Secretary shall coordinate with the Secretary of Energy to develop metrics to evaluate grant applications and provide technical assistance to State and local educational agencies in designing and carrying out climate resiliency plans or climate resiliency projects.(i)Environmental justice communitiesThe Secretary shall ensure that not less than 50 percent of funds awarded under this section are used for projects located in environmental justice communities.(j)Wage rate requirements(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by a grant under this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(k)Use of american iron, steel, and manufactured products(1)DefinitionsIn this subsection:(A)Manufactured productThe term manufactured product means any construction material or end product (as those terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—(i)electrical components; and(ii)non-ferrous building materials, including aluminum, polyvinylchloride, glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.(B)Produced in the united statesThe term produced in the United States means the following:(i)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of that product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(ii)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for those iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(I)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; or(II)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(2)RequirementsA State that receives funds under this section shall ensure that any iron, steel, and manufactured products used in a project carried out with those funds are produced in the United States.(3)Waiver authority(A)In generalThe Secretary may waive the requirement under paragraph (2) if the Secretary determines that—(i)applying the requirement would be inconsistent with the public interest;(ii)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available quantity or are not of a satisfactory quality; or(iii)using iron, steel, and manufactured products produced in the United States will increase the cost of the applicable overall project by more than 25 percent.(B)PublicationBefore issuing a waiver under subparagraph (A), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.(4)Consistency with international agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under international agreements. 6.ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that evaluates the effectiveness of the activities carried out under this Act.7.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Department of Education to carry out this Act $4,000,000,000 for each of fiscal years 2022 through 2032. (b)LimitationNot more than 5 percent of the funds appropriated to carry out this Act shall be used for projects described in section 5(b)(3).